Citation Nr: 0819391	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-32 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

In October 2007, the case was remanded for the development of 
additional development to include providing the veteran with 
a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's October 2007 remand directed, inter alia, that 
the following be completed:

The RO should schedule the veteran for a 
VA oncology examination to determine the 
nature and etiology of the appellant's 
CLL [chronic lymphocytic leukemia].  The 
veteran's claims folder must be provided 
to the examiner for review.  The examiner 
must consider any CLL-related symptoms 
which are documented in the service 
medical records, as well as any CLL-
related risk factors, to include exposure 
to chemicals and diesel fuel while 
serving as a heavy vehicle driver in-
service.  Thereafter, the examiner must 
opine whether it is at least as likely as 
not, that is, is there a 50/50 chance, 
that CLL was incurred or aggravated in-
service.  In addressing this question, 
the examiner should indicate whether it 
is at least as likely as not that 
exposure to chemicals and/or diesel fuel 
during active duty service caused or 
contributed to the development of the 
veteran's CLL.  If the examiner finds 
that it is more likely than not that CLL 
is not related to service, the examiner 
must identify the most probable source 
for the veteran's CLL.  The oncologist is 
advised that there are private medical 
opinions authored by Drs. Bobolis and 
Buchholz on this matter which must be 
reviewed and reconciled in writing with 
any report prepared.  Any difference in 
opinion with the private medical opinions 
must be clearly explained in the 
oncologist's report.  The oncologist must 
provide a clear explanation for any 
finding and opinion.  If the examiner 
cannot offer an opinion without engaging 
in speculation the examiner should so 
state.

(Emphasis in the original).  

Unfortunately, the January 2008 VA hemic disorders 
examination conducted to fulfill this direction failed to 
address and provide all of the requested medical opinions.  
For example, while the examining physician seemed to opine 
that it was not as least as likely as not that exposure to 
"solvents" during the veteran's active duty caused or 
contributed to the development of his CLL, he did not respond 
to the medical queries presented.  For example, the examiner 
did not "identify the most probable source for the veteran's 
CLL."  Finally, he did not reconcile his opinion with those 
submitted by private physicians, Drs. Bobolis and Buchholz.  
These deficiencies mandate further development.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In a letter submitted in 2008 by Dr. Bobolis, it was 
mentioned that the veteran had been found to be "totally 
disabled" by the Social Security Administration (SSA) since 
January 2002.  The SSA records associated with this decision 
are not contained in the claims file.  The Board is of the 
opinion that the SSA decision and the records upon which it 
was based could be relevant to the issue on appeal.  
Therefore, they should be obtained.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008).

Therefore, this case is REMANDED for the following action:

1.  The RO must attempt to secure a copy 
of any SSA decision pertaining to the 
veteran's award of disability benefits, 
as well as copies of all medical records 
upon which that decision was based.  All 
records secured must be associated with 
the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 
C.F.R. § 3.159 are fully complied with 
and satisfied.  In particular, the 
veteran should be asked to submit all 
pertinent evidence in his possession that 
is not already of record which would tend 
to show a link between any current CLL 
and his military service.

3.  The RO should forward the claim 
folder to the VA examiner who examined 
the veteran in January 2008.  After 
reviewing the claim folder, to include 
the January 2008 examination report 
findings, by means of an addendum report, 
the physician must address the following:

a.  The physician must opine whether 
it is at least as likely as not, 
that is, is there a 50/50 chance, 
that the veteran's CLL was incurred 
or aggravated in-service.  

b.  In addressing this question, the 
examiner must indicate whether it is 
at least as likely as not that 
exposure to chemicals and/or diesel 
fuel during active duty service 
caused or contributed to the 
development of the veteran's CLL.

c.  If the examiner finds that it is 
more likely than not that CLL is not 
related to service, the examiner 
must identify the most probable 
source for the veteran's CLL.  

The examiner is advised that there are 
private medical opinions authored by Drs. 
Bobolis and Buchholz on this matter which 
must be reviewed and reconciled in 
writing with any report prepared.

The examiner should provide a brief 
synopsis of his/her professional 
background, to include any specialized 
training in oncology and/or epidemiology.

Any difference in opinion with the 
private medical opinions must be clearly 
explained in the oncologist's addendum 
report.  The oncologist must provide a 
clear explanation for any finding and 
opinion.  

If the examiner cannot offer an opinion 
without engaging in speculation the 
examiner should so state.

4.  In the event that the physician who 
examined the veteran in January 2008 is 
unavailable, the RO should schedule the 
veteran for a VA oncology examination to 
determine the nature and etiology of the 
appellant's CLL.  The veteran's claims 
folder must be provided to and reviewed 
by the examining physician.  The 
examining physician must consider any 
CLL-related symptoms which are documented 
in the service medical records, as well 
as any CLL-related risk factors, to 
include exposure to chemicals and diesel 
fuel while serving as a heavy vehicle 
driver in-service.  Thereafter, the 
examiner must respond to the following 
questions:  

a.  The physician must opine whether 
it is at least as likely as not, 
that is, is there a 50/50 chance, 
that the veteran's CLL was incurred 
or aggravated in-service.  

b.  In addressing this question, the 
examiner must indicate whether it is 
at least as likely as not that 
exposure to chemicals and/or diesel 
fuel during active duty service 
caused or contributed to the 
development of the veteran's CLL.

c.  If the examiner finds that it is 
more likely than not that CLL is not 
related to service, the examiner 
must identify the most probable 
source for the veteran's CLL.  

The oncologist is advised that there are 
private medical opinions authored by Drs. 
Bobolis and Buchholz on this matter which 
must be reviewed and reconciled in 
writing with any report prepared.  Any 
difference in opinion with the private 
medical opinions must be clearly 
explained in the oncologist's addendum 
report.  The oncologist must provide a 
clear explanation for any finding and 
opinion.  

The examiner should provide a brief 
synopsis of his/her professional 
background, to include any specialized 
training in oncology and/or epidemiology.

If the examiner cannot offer an opinion 
without engaging in speculation the 
examiner should so state.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
examination scheduled in conjunction with 
this remand, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  The RO must ensure that the requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If the ordered action was not 
undertaken or was undertaken in a 
deficient manner, take appropriate 
corrective action.  Stegall.

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted the RO must 
issue a supplemental statement of the 
case.  The RO should provide the 
appellant and his representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

